United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.J., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-610
Issued: May 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 26, 2015 appellant filed a timely appeal from the December 4, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she has
permanent impairment entitling her to schedule award compensation.
FACTUAL HISTORY
On June 30, 2005 appellant, then a 43-year-old mail handler, filed an occupational
disease claim (Form CA-2) alleging that she sustained injury to her neck and the back of her
head due to performing her work duties over a period of time. OWCP accepted her claim for
cervical and thoracic strains. It had previously accepted that she sustained a right shoulder sprain
1

5 U.S.C. §§ 8101-8193.

on March 7, 2003 due to pushing mail containers and lifting mail. Appellant also filed a separate
claim for a traumatic injury in 2007, which was accepted for bilateral ankle sprains. Under that
claim, she was released to return to full-duty work on February 14, 2008 with no additional need
for medical care. The case file for appellant’s occupational claim is the master file for all of her
accepted injuries.
In May 2009, appellant filed a claim of recurrence noting that her employing
establishment had withdrawn her limited-duty work. OWCP then began to pay total disability
compensation.
In March 2012, OWCP referred appellant for vocational rehabilitation and a plan was
developed for employment as an information clerk, receptionist, or customer complaint clerk. In
February 2013, appellant informed OWCP that she had retired and was electing Office of
Personnel Management benefits effective February 15, 2013.
On February 26, 2013 appellant filed a claim alleging that she was entitled to schedule
award compensation due to her accepted injuries.
By letter dated March 18, 2013, OWCP advised appellant of the medical evidence
necessary to establish her claim for a schedule award.
Appellant submitted a medical report dated December 19, 2005, in which Dr. Jin Xiao, an
attending Board-certified occupational medicine physician, asserted that she sustained a
permanent work-related aggravation of an underlying cervical disc disease due. Dr. Xian posited
that she had five percent whole person impairment as a result of her cervical spine condition.
In a September 17, 2013 report, Dr. Richard Rogachefsky, a Board-certified orthopedic
surgeon serving as an OWCP referral physician, posited that appellant did not have a ratable
impairment under the sixth edition of the American Medical Association, Guides to the
Evaluation of Permanent Impairment (A.M.A., Guides) (6th ed. 2009). He indicated that the
medical evidence did not show that she had any sensory or motor deficits to establish a
permanent impairment under Table 15-20 of the sixth edition.
By report dated December 12, 2013, Dr. Arthur S. Harris, a Board-certified orthopedic
surgeon serving as an OWCP medical adviser, indicated that he had reviewed the medical
evidence of record, including the opinion of Dr. Rogachefsky. Dr. Harris concurred that
appellant did not have any ratable permanent impairment.
By decision dated February 6, 2014, OWCP denied appellant’s schedule award claim
because she did not submit sufficient medical evidence to establish her claim.
Appellant requested a hearing with an OWCP hearing representative. During the hearing
held on September 16, 2014 she advised that she had neck and arm pain that interfered with her
ability to use her right upper extremity. Appellant was asked if she ever had an
electromyogram/nerve conduction velocity test to support any deficit and she responded that she
had one for her ankles. She was advised that OWCP required additional medical evidence
explaining the permanent impairment caused by her accepted medical conditions.

2

Appellant submitted a medical disability slip containing multiple diagnoses for her
cervical spine and right arm. This medical evidence did not contain an impairment rating under
the standards of the sixth edition of the A.M.A., Guides.
In a December 4, 2014 decision, the hearing representative affirmed OWCP’s February 6,
2014 decision denying appellant’s schedule award claim.2
LEGAL PRECEDENT
The schedule award provision of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss, or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.5 The effective date of the sixth edition of
the A.M.A., Guides is May 1, 2009.6 A schedule award is not payable under section 8107 of
FECA for an impairment of the whole person.7
ANALYSIS
In the present case, appellant did not submit sufficient medical evidence to establish that
she has a permanent impairment of schedule member which would entitle her to schedule award
compensation. She submitted a medical report from December 19, 2005 in which Dr. Xiao, an
attending Board-certified occupational medicine physician, posited that she had a five percent
whole person impairment as a result of her cervical spine condition. However, this report is of
no probative value on the relevant issue of this case because a schedule award is not payable
under section 8107 of FECA for an impairment of the whole person.8
Moreover, other medical evidence of record shows that appellant did not have a ratable
permanent impairment under the sixth edition of A.M.A., Guides. In a September 17, 2013
report, Dr. Rogachefsky, a Board-certified orthopedic surgeon serving as an OWCP referral
2

On December 12, 2014 OWCP issued a decision reducing appellant’s entitlement to wage-loss compensation to
reflect her ability to work in the constructed position of customer complaint clerk. Appellant did not appeal that
decision.
3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

5

Id. See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.6 (January 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards,
Chapter 3.700.2 (January 2010).
6

Id. at, Chapter 2.808.5a (February 2013).

7

See Gordon G. McNeill, 42 ECAB 140, 145 (1990).

8

Id.

3

physician, posited that she did not have a ratable impairment under the sixth edition of the
A.M.A., Guides. He indicated that the medical evidence did not show that appellant had any
sensory or motor deficits to establish a permanent impairment under Table 15-20 of the sixth
edition. By report dated December 12, 2013, Dr. Harris, a Board-certified orthopedic surgeon
serving as an OWCP medical adviser, concurred that she did not have any ratable permanent
impairment pursuant to the sixth edition of the A.M.A., Guides.
While appellant did discuss her accepted ankle injury with the hearing representative, no
medical evidence was received supporting a permanent impairment due to that injury. Under the
claim file for that injury, she was released to full duty on February 14, 2008 with no additional
need for medical care.
For these reasons, appellant did not establish that she has permanent impairment entitling
her to schedule award compensation and OWCP properly denied her schedule award claim. She
may request a schedule award based on evidence of a new exposure or medical evidence
showing progression of an employment-related condition resulting in permanent impairment or
increased impairment.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
permanent impairment entitling her to schedule award compensation.

4

ORDER
IT IS HEREBY ORDERED THAT the December 4, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

